DETAILED CORRESPONDENCE
Status of the Application
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of
Species (A) the exogenous NAD(P)+ transhydrogenase enzyme has an amino acid sequence at least 80% identical to SEQ ID NO: 117, 
Species (DD) the recombinant yeast has integrated into its genome (iv) an exogenous fumarate reductase gene which encodes for an enzyme which catalyzes the conversion of fumarate to succinate, and
Species (GGGG) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 114, 
in the reply filed on October 13, 2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.
Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are being examined on the merits with claims 5, 16, and 60 being examined only to the extent the claims read on the elected subject matter.

Priority
This application is a continuation application of U.S. non-provisional application number 15/816,779, filed on November 17, 2017, now U.S. Patent No. 11,041,176, which is a divisional application of U.S. non-provisional application number 14/416,633, filed on January 22, 2015, now U.S. Patent No. 9,850,507, which is filed under 35 U.S.C. 371 as a national stage filing of international application number PCT/US2013/052069, filed on July 25, 2013, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application number 61/675,788, filed on July 25, 2012. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/675,788, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘788 provisional application fails to provide descriptive support for the following limitations:
Pichia galeiformis, Pichia sp. YB-4149 (NRRL designation), Candida ethanolica, P. deserticola, and P. fermentans in claim 42, 
“a succinate metabolization product of succinate” in claim 60, 
“further metabolizes succinate to one or more succinate metabolization products, and the recombinant cell transports at least one of said succinate metabolization product out of the cell” in claim 62, and
“wherein the succinate metabolization product is one or more of 1,4-butanediol, 1,3-butadiene, propionic acid, and 3-hydroxyisobutryic acid” in claim 63. 
Applicant is invited to show support for the noted limitations in the ‘788 provisional application.

Information Disclosure Statement
	The two information disclosure statements (IDSs) submitted on June 15, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner.  

Specification/Informalities
The sequence incorporation statement at p. 1, lines 14-16 of the specification filed on August 17, 2021 is objected to because the size of the ASCII text file must be listed in bytes (not kilobytes). See MPEP 2422.03.I. 

Claim Objections
Claims 2, 5, 7, 15, 16, 20, 41, 42, 54, 60, 62, 63, and 64 are objected to because of the following informalities:
Claims 2, 5, 7, 15, 20, 60, and 64 are objected to because of the recitation of the abbreviations “TCA”, “NAD(P)+”, NADP+”, “NADH”, and NADPH” and in the interest of improving claim form, it is suggested that the entire phrase for which each of the abbreviations is used be recited at least once in the claims. 
	Claims 2, 5, 20, 60, and 64 are objected to in the inconsistent use of “NAD(P)+” and “NADP+” and in the interest of improving claim form, it is suggested that the claims be amended to recite either “NAD(P)+” or “NADP+”.  
	Claims 5 and 16 are objected to in the recitation of “amino acid sequence at least 80% identical” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “amino acid sequence with at least 80% sequence identity”.
	Claims 41, 42, and 54 are objected to in the recitation of “yeast cell host cell” in line 2 and in the interest of improving claim form, it is suggested that the term “host cell” be deleted from the noted phrase.
	Claim 60 is objected to in the recitation of “succinate metabolization product of succinate” in lines 1-2 and in the interest of improving claim form, it is suggested that the term “of succinate” be deleted from the noted phrase.
	Claim 62 is objected to in the recitation of “transports at least one of said succinate metabolization product out of the cell” and in the interest of improving claim form and consistency, it is suggested that the term “product” be made plural (i.e., products) in the noted phrase.
	Claim 63 is objected to in the recitation of “the succinate metabolization product” and in the interest of improving claim form and consistency, it is suggested that the phrase be amended to recite “term “the one or more succinate metabolization products”.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 60 (claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 61-64 dependent therefrom) is indefinite in the recitation of “one or more of” in line 6 because it is unclear as to intended interpretation of the noted phrase. In this case, the “one or more of” can be interpreted as meaning the claim requires at least one copy of all of the genes recited as (i), (ii), (iii), and (iv) or, alternatively, the noted phrase can be interpreted as meaning the claim requires any one or a combination of (i), (ii), (iii), and (iv). If the applicant intends for the phrase “one or more of” to be interpreted as meaning the claim requires any one or a combination of (i), (ii), (iii), and (iv), it is suggested that the phrase "one or more of" be amended to recite "an exogenous gene selected from the group consisting of…and combinations thereof”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


		Claims 2, 5, 7, 14-16, 39, 41, 42, 54, and 60-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verwaal et al. (WO 2009/065778 A1; cited on the IDS filed on June 15, 2021; hereafter “Verwaal”) in view of 
	Molina, A. M. (“Design and Implementation of Metabolic Networks for the Improvement of Product Yields in Cofactor-Limiting Systems in Escherichia coli”, Doctoral Dissertation, University of Texas, Houston, 2005; cited on the IDS filed on June 15, 2021; hereafter “Molina”), 
	Burgaard et al. (US 2011/0207189 A1; cited on the IDS filed on June 15, 2021; hereafter “Burgaard”), 
	Buelter et al. (WO 2010/051527 A2; cited on the IDS filed on June 15, 2021; hereafter “Buelter”), and 
	Anderlund et al. (Appl. Environ. Microbiol. 65:2333-2340, 1999; cited on the IDS filed on June 15, 2021; hereafter “Anderlund”).
The claims are drawn to (in relevant part) a process for producing succinate or a succinate metabolization product of succinate, comprising culturing a recombinant yeast cell under fermentation conditions in a fermentation broth that includes a sugar that is fermentable by the cell, wherein the recombinant yeast cell has an active reductive TCA pathway from pyruvate or phosphoenolpyruvate to succinate and overexpresses a NAD(P)+ transhydrogenase enzyme and which further has integrated into its genome (iv) an exogenous fumarate reductase gene which encodes for an enzyme which catalyzes the conversion of fumarate to succinate.
Regarding claims 14, 15, and 60, the reference of Verwaal discloses a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). Verwaal discloses the fumarate reductase is preferably active in the cytosol (p. 15, line 4). Verwaal discloses each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15). Verwaal discloses fermentation to produce the succinate using any suitable carbon source including various sugars (p. 13, lines 12-26) and recovering the succinate from a fermentation broth (p. 14, lines 26-27). 
Regarding claim 7, Verwaal discloses the yeast comprises a polynucleotide encoding pyruvate carboxylase or phosphoenolpyruvate reductase, which catalyzes the conversion of pyruvate or phosphoenolpyruvate to oxaloacetate (p. 8, lines 24-33; p. 9, lines 3-17), comprises a polynucleotide encoding a malate dehydrogenase, which catalyzes the conversion of oxaloacetate to malate (paragraph bridging pp. 8-9; p. 10, lines 5-22), a polynucleotide encoding a fumarase, which catalyzes the conversion of malate to fumarate (p. 9, lines 1-2; p. 10, lines 23-26), and a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumarate to succinate (p. 1, lines 31-34). 
Regarding claim 16, Verwaal discloses the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 39, Verwaal discloses a pyruvate decarboxylase negative yeast for production of succinic acid (p. 1, lines 22-25).
Regarding claim 41, Verwaal discloses the yeast is Saccharomyces cerevisiae (p. 8, lines 14-19).  
Regarding claim 61, Verwaal discloses recovering the succinate from a fermentation broth (p. 14, lines 26-27). As such, one would have recognized that the succinate is transported out of the cell. 
The differences between Verwaal and the claimed invention are:
1) Verwaal does not disclose 	an active reductive TCA pathway from pyruvate or phosphoenolpyruvate to succinate as recited in claim 60; 
2) 	Verwaal does not disclose overexpressing an NAD(P)+ transhydrogenase enzyme as recited in claims 2, 5, 60, and 64; 
3) Verwaal does not disclose the yeast is Issatchenkia orientalis as recited in claims 42 and 54; and 
4) Verwaal does not disclose further metabolizing succinate to one or more succinate metabolization products, and the recombinant cell transports at least one of said succinate metabolization products out of the cell as recited in claims 62 and 63.
Regarding difference 1), although Verwaal does not explicitly disclose “an active reductive TCA pathway”, Verwaal discloses fermentative production of succinate (p. 1, lines 13-28), and the reference of Molina teaches succinate formation through the reductive branch of the TCA cycle is also known as the fermentative pathway (p. 114, middle). As such, one would have recognized that Verwaal’s disclosure of fermentative production of succinic acid from pyruvate or phosphoenolpyruvate to succinic acid is the same as an active reductive TCA pathway from pyruvate or phosphoenolpyruvate to succinate.
Regarding difference 2), at the time of the invention, it was well-known in the prior art that maximum product yield in an engineered metabolic pathway, including a reductive TCA pathway, can limited by insufficient reducing co-factor NADH. For example, Burgaard teaches that in numerous engineered pathways, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient or loss of reducing equivalents (paragraph 38). With regard to reductive TCA cycle, Molina teaches that a major obstacle to high succinate yield through the reductive TCA cycle is due to NADH limitation (p. 114, bottom). According to Molina, the succinate yield can be improved by increasing NADH availability, which can be accomplished by supplying NADH by, e.g., NADH generating pathways (p. 115, middle). The reference of Buelter teaches yeasts do not have transhydrogenases and the heterologous expression of a bacterial transhydrogenase in yeast can be used to provide cofactor balance (paragraph 317) and teaches using a transhydrogenase that catalyzes the conversion of NADPH to NADH under conditions in which the reduced cofactor NADH is limiting (paragraph 282). Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top). As noted above, Verwaal discloses nucleic acid constructs may be integrated into the cell's genome (p. 7, lines 13-15).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Verwaal, Burgaard, Molina, Buelter, and Anderlund to modify the recombinant yeast cell of Verwaal to overexpress a NAD(P)+ transhydrogenase enzyme of Buelter or Anderlund. One would have been motivated to modify the recombinant yeast cell of Verwaal to overexpress a NADP+ transhydrogenase enzyme because Molina teaches succinate production by reductive TCA cycle can be increased by an NADH generating pathway and Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production. One would have had a reasonable expectation of success to modify the recombinant yeast cell of Verwaal to overexpress a NADP+ transhydrogenase enzyme because Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production and Verwaal, Buelter, Anderlund, and Molina teach recombinant methods for overexpressing enzymes in a microorganism. 
Regarding difference 3), at the time of the invention, it was known in the prior art that Issatchenkia orientalis is alternatively referred to as Candida krusei. Verwaal discloses the yeast belongs to the genus Candida (p. 8, line 14-16) and the reference of Buelter acknowledges that Issatchenkia orientalis is a suitable yeast for genetically engineering a metabolic pathway to produce a desired product (Abstract; paragraph [0047]). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Verwaal and Buelter to use Issatchenkia orientalis as the yeast for Verwaal’s method. One would have been motivated to and would have had a reasonable expectation of success to do this because Verwaal discloses the yeast belongs to the genus Candida and Buelter acknowledges that Issatchenkia orientalis (i.e., Candida krusei) is a suitable yeast for genetically engineering a metabolic pathway to produce a desired product.
Regarding difference 4), the reference of Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Verwaal and Burgaard to further modify the recombinant yeast cell of Verwaal to metabolize succinate to 1,4-butanediol. One would have been motivated to and would have had a reasonable expectation of success to modify the recombinant yeast cell of Verwaal to metabolize succinate to butanediol because of the teachings of Burgaard, which acknowledges 1,4-butanediol as a valuable chemical and being the basis for producing other high value chemicals and teaches production of 1,4-butanediol through an engineered pathway that includes succinate production by a reductive TCA cycle using a yeast as a production host.
Therefore, the method of claims 2, 5, 7, 14-16, 39, 41, 42, 54, and 60-64 would have been obvious to one of ordinary skill in the art at the time of the invention.

	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Verwaal in view of Molina, Burgaard, Buelter, and Anderlund as applied to claims 2, 5, 7, 14-16, 39, 41, 42, 54, and 60-64 above, and further in view of Devroe et al. (WO 2009/062190 A2; cited on the IDS filed on June 15, 2021; hereafter "Devroe").
The relevant teachings of Verwaal, Molina, Burgaard, Buelter, and Anderlund as applied to claims 2, 5, 7, 14-16, 39, 41, 42, 54, and 60-64 are set forth above. 
Regarding claim 20, the reference of Anderlund teaches that formation of NADPH occurs primarily in the pentose phosphate pathway (p. 2333, column 2), while expression of transhydrogenase genes in S. cerevisiae increased NADPH consumption at a high rate (p. 2333, abstract) and that increased transhydrogenase activity might result in a decrease in carbon flux through the pentose phosphate pathway (p. 2334, column 1, top). 
The combination of references does not teach or suggest overexpressing at least one enzyme that catalyzes a reaction that includes the reduction of NADP+ to NADPH. 
The reference of Devroe teaches overexpression of 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase to increase the flux through the pentose phosphate pathway and increase NADPH levels (paragraphs 273-274 and 276). Devroe teaches 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase reduce NADP+ to produce NADPH (paragraphs 274 and 275). As noted above, Verwaal teaches each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15).   
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Verwaal, Molina, Burgaard, Buelter, Anderlund, and Devroe to further modify the recombinant yeast cell of Verwaal to overexpress 6-phosphogluconate dehydrogenase glucose and glucose 6-phosphate dehydrogenase. One would have been motivated to further modify the recombinant yeast cell of Verwaal to overexpress 6-phosphogluconate dehydrogenase glucose and glucose 6-phosphate dehydrogenase in order to increase the intracellular pool of NADPH because Anderlund teaches the formation of NADPH occurs primarily in the pentose phosphate pathway, while expression of transhydrogenase in S. cerevisiae increased NADPH consumption at a high rate and reduced carbon flux through the pentose phosphate pathway, and Devroe teaches overexpressing 6-phosphogluconate dehydrogenase glucose and glucose 6-phosphate dehydrogenase to increase carbon flux through the pentose phosphate pathway for increasing NADPH levels. One would have had a reasonable expectation of success to further modify the recombinant yeast cell of Verwaal to overexpress 6-phosphogluconate dehydrogenase glucose and glucose 6-phosphate dehydrogenase because Verwaal, Molina, Burgaard, Buelter, Anderlund, and Devroe teach methods for overexpression in a yeast cell. 
Therefore, the recombinant yeast cell of claim 20 would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 7, 14, 20, 39, 41, 42, 54, 60, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, and 12 of U.S. Patent No. 9,850,507 B2 (cited on the IDS filed on June 15, 2021). 
The claims of the patent recite a recombinant yeast cell engineered to produce succinate through an active reductive tricarboxylic acid (TCA) pathway from pyruvate or phosphoenolpyruvate to succinate, wherein the recombinant yeast cell is modified from a parent yeast cell by having integrated into its genome an exogenous gene encoding a soluble nicotinamide adenine dinucleotide phosphate (NAD(P)+) transhydrogenase enzyme, wherein the soluble NAD(P)+transhydrogenase enzyme is expressed in the cytosol of the recombinant yeast cell, wherein the recombinant yeast cell is further modified from the parent yeast cell by having integrated into its genome at least one of:
(i) an exogenous pyruvate carboxylase gene that encodes an enzyme which catalyzes the conversion of pyruvate to oxaloacetate;
(ii) an exogenous malate dehydrogenase gene which encodes an enzyme that catalyzes the conversion of oxaloacetate to malate;
(iii) an exogenous fumarase gene that encodes an enzyme which catalyzes the conversion of malate to fumarate; and
(iv) an exogenous fumarate reductase gene which encodes an enzyme which catalyzes the conversion of fumarate to succinate, and wherein the recombinant yeast cell produces more succinate through the active reductive TCA pathway as compared to the parent cell.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to culture the recited recombinant yeast cell in the fermentation broth of claim 12 of the patent to produce succinate. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the patent recite the yeast cell is engineered to produce succinate.  
Therefore, claims 2, 7, 14, 20, 39, 41, 42, 54, 60, and 64 of this application are unpatentable over claims 1-5, 8, 9, and 12 of the patent. 

Claims 5, 15, 16, and 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, and 12 of U.S. Patent No. 9,850,507 B2 in view of Verwaal (supra), Burgaard (supra), Buelter (supra), and Anderlund (supra).
The claims of the patent do not recite the limitations of claims 5, 15, 16, and 61-63 of this application. 
Regarding claim 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claim 15 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). 
Regarding claim 16 of this application, Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 61 of this application, Verwaal teaches recovering the succinate from a fermentation broth (p. 14, lines 26-27). As such, one would have recognized that the succinate is transported out of the cell. 
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Burgaard, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claim of the patent to exhibit the features recited in claims 5, 15, 16, and 61-63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 5, 15, 16, and 61-63 of this application are unpatentable over claims 1-5, 8, 9, and 12 of the patent in view of Verwaal, Burgaard, Buelter, and Anderlund. 

Claims 2, 7, 14, 60, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,041,176 B2 (cited on Form PTO-892). 
The claim of the patent recites a fermentation broth comprising at least one carbon source and recombinant yeast cells engineered to produce succinate through an active reductive tricarboxylic acid (TCA) pathway from pyruvate or phosphoenolpyruvate, wherein the recombinant yeast cells are genetically modified to express a soluble nicotinamide adenine dinucleotide phosphate (NAD(P)+) transhydrogenase enzyme in the cytosol of the yeast cells by having integrated into their genomes an exogenous gene encoding the soluble NAD(P)+ transhydrogenase enzyme, wherein the recombinant yeast cells are further modified by having integrated into their genomes at least one of:
(i) an exogenous pyruvate carboxylase gene that encodes an enzyme which catalyzes the conversion of pyruvate to oxaloacetate;
(ii) an exogenous malate dehydrogenase gene which encodes an enzyme that catalyzes the conversion of oxaloacetate to malate;
(iii) an exogenous fumarase gene that encodes an enzyme which catalyzes the conversion of malate to fumarate; and
(iv) an exogenous fumarate reductase gene which encodes an enzyme which catalyzes the conversion of fumarate to succinate, and
wherein the recombinant yeast cells produce more succinate through the active reductive TCA pathway as compared to a corresponding parent yeast cell lacking the soluble NAD(P)+ transhydrogenase enzyme.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention to culture the recited yeast cells in the fermentation broth of the claim of the patent to produce succinate. One would have been motivated to and would have had a reasonable expectation of success to do this because the claim of the patent recites the yeast cells are engineered to produce succinate.  
Therefore, claims 2, 7, 14, 60, and 64 of this application are unpatentable over claim 1 of the patent. 

Claims 5, 15, 16, 20, 39, 41, 42, 54, and 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,041,176 B2 in view of Verwaal (supra), Burgaard (supra), Buelter (supra), Anderlund (supra), and Devroe (supra).
The claim of the patent does not recite the limitations of claims 5, 15, 16, 20, 39, 41, 42, 54, and 61-63 of this application. 
Regarding claim 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claim 15 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). 
Regarding claim 16 of this application, Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 20 of this application, Anderlund teaches that formation of NADPH occurs primarily in the pentose phosphate pathway (p. 2333, column 2), while expression of transhydrogenase genes in S. cerevisiae increased NADPH consumption at a high rate (p. 2333, abstract) and that increased transhydrogenase activity might result in a decrease in carbon flux through the pentose phosphate pathway (p. 2334, column 1, top). Devroe teaches overexpression of 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase to increase the flux through the pentose phosphate pathway and increase NADPH levels (paragraphs 273-274 and 276). Devroe teaches 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase reduce NADP+ to produce NADPH (paragraphs 274 and 275). As noted above, Verwaal teaches each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15).   
Regarding claim 39 of this application, Verwaal teaches a pyruvate decarboxylase negative yeast for production of succinic acid (p. 1, lines 22-25).
Regarding claims 41, 42, and 54 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34) and teaches Saccharomyces cerevisiae as a suitable yeast cell for production of succinic acid (p. 8, lines 14-19). Also, it was known in the prior art that Issatchenkia orientalis is alternatively referred to as Candida krusei. Verwaal discloses the yeast belongs to the genus Candida (p. 8, line 14-16) and the reference of Buelter acknowledges that Issatchenkia orientalis is a suitable yeast for genetically engineering a metabolic pathway to produce a desired product (Abstract; paragraph [0047]). 
Regarding claim 61 of this application, Verwaal teaches recovering the succinate from a fermentation broth (p. 14, lines 26-27). As such, one would have recognized that the succinate is transported out of the cell. 
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Burgaard, Buelter, Anderlund, and Devroe, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claim of the patent to exhibit the features recited in claims 5, 15, 16, 20, 39, 41, 42, 54, and 61-63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 5, 15, 16, 20, 39, 41, 42, 54, and 61-63 of this application are unpatentable over claim 1 of the patent in view of Verwaal, Burgaard, Buelter, Anderlund, and Devroe. 

Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10, and 14-17  of U.S. Patent No. 9,605,285 B2 (cited on Form PTO-892) in view of Verwaal (supra), Molina (supra), Burgaard (supra), Buelter (supra), and Anderlund (supra).
The claims of the patent recite a genetically modified yeast cell having an active succinate fermentation pathway from phosphoenolpyruvate or pyruvate to succinate, wherein the active succinate fermentation pathway comprises an exogenous malate dehydrogenase gene encoding a polypeptide comprising an amino acid sequence with at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:172, and a method of producing succinate.
The differences between the claims of the patent and the claims of this application are:
1) the claims of the patent do not recite overexpressing a NAD(P)+ transhydrogenase enzyme as recited in claims 2, 5, 60, and 64 of this application; and 
2) the claims of the patent do not recite all limitations of claims 15, 16, 20, 62, and 63 of this application.
Regarding difference 1), at the time of the invention, it was well-known in the prior art that maximum product yield in an engineered metabolic pathway, including an active succinate production pathway, can limited by insufficient reducing co-factor NADH. For example, Burgaard teaches that in numerous engineered pathways, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient or loss of reducing equivalents (paragraph 38). With regard to reductive TCA cycle, Molina teaches that a major obstacle to high succinate yield through the reductive TCA cycle is due to NADH limitation (p. 114, bottom). According to Molina, the succinate yield can be improved by increasing NADH availability, which can be accomplished by supplying NADH by, e.g., NADH generating pathways (p. 115, middle). The reference of Buelter teaches yeasts do not have transhydrogenases and the heterologous expression of a bacterial transhydrogenase in yeast can be used to provide cofactor balance (paragraph 317) and teaches using a transhydrogenase that catalyzes the conversion of NADPH to NADH under conditions in which the reduced cofactor NADH is limiting (paragraph 282). Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top). As noted above, Verwaal discloses nucleic acid constructs may be integrated into the cell's genome (p. 7, lines 13-15).
In view of the teachings of Burgaard, Molina, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art to modify the recombinant yeast cell of the claims of the patent to overexpress an NAD(P)+ transhydrogenase enzyme of Buelter or Anderlund. One would have been motivated to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Molina teaches succinate production by reductive TCA cycle can be increased by an NADH generating pathway and Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production. One would have had a reasonable expectation of success to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production and Buelter, Anderlund, and Molina teach recombinant methods for overexpressing enzymes in a yeast. 
Regarding claims 2 and 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claims 15 and 16 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 20 of this application, Anderlund teaches that formation of NADPH occurs primarily in the pentose phosphate pathway (p. 2333, column 2), while expression of transhydrogenase genes in S. cerevisiae increased NADPH consumption at a high rate (p. 2333, abstract) and that increased transhydrogenase activity might result in a decrease in carbon flux through the pentose phosphate pathway (p. 2334, column 1, top). Devroe teaches overexpression of 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase to increase the flux through the pentose phosphate pathway and increase NADPH levels (paragraphs 273-274 and 276). Devroe teaches 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase reduce NADP+ to produce NADPH (paragraphs 274 and 275). As noted above, Verwaal teaches each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15).   
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Molina, Burgaard, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to exhibit the features recited in claims 15, 16, 20, 62, and 63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 of this application are unpatentable over claims 1-5, 9, 10, and 14-17  of the patent in view of Verwaal, Molina, Burgaard, Buelter, and Anderlund. 

Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11, 12, 18, and 22 of U.S. Patent No. 9,885,065 B2 (cited on Form PTO-892) in view of Verwaal (supra), Molina (supra), Burgaard (supra), Buelter (supra), and Anderlund (supra).
The claims of the patent recite a method of producing a succinate, succinic acid, or succinate/succinic acid-containing fermentation broth, the method comprising:
(i) culturing in a fermenter a recombinant yeast in the presence of at least one carbon source to produce succinate, wherein the recombinant yeast is genetically engineered to produce succinate through a reductive tricarboxylic acid (TCA) active succinate fermentation pathway from phosphoenolpyruvate or pyruvate to succinate, wherein the active succinate fermentation pathway comprises the reactions:
(a) pyruvate to oxaloacetate;
(b) oxaloacetate to malate;
(c) malate to fumarate;
(d) fumarate to succinate; and
(e) export of succinate from inside the cell to the extracellular environment, and
(ii) introducing into the fermenter sufficient oxygen to provide an oxygen uptake rate (OUR) of greater than 8 mmol/L/h,
wherein the recombinant yeast produces more succinate when cultured under an OUR of greater than 8 mmol/L/h as compared to when the recombinant yeast is cultured at an OUR of 5 mmol/L/h, and
wherein a final concentration of succinate, succinic acid, or succinate/succinic acid in the fermentation broth is greater than 20 g/L.
The differences between the claims of the patent and the claims of this application are:
1) the claims of the patent do not recite overexpressing a NAD(P)+ transhydrogenase enzyme as recited in claims 2, 5, 60, and 64; and 
2) the claims of the patent do not recite all limitations of claims 15, 16, 20, 62, and 63 of this application.
Regarding difference 1), at the time of the invention, it was well-known in the prior art that maximum product yield in an engineered metabolic pathway, including a reductive TCA pathway, can limited by insufficient reducing co-factor NADH. For example, Burgaard teaches that in numerous engineered pathways, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient or loss of reducing equivalents (paragraph 38). With regard to reductive TCA cycle, Molina teaches that a major obstacle to high succinate yield through the reductive TCA cycle is due to NADH limitation (p. 114, bottom). According to Molina, the succinate yield can be improved by increasing NADH availability, which can be accomplished by supplying NADH by, e.g., NADH generating pathways (p. 115, middle). The reference of Buelter teaches yeasts do not have transhydrogenases and the heterologous expression of a bacterial transhydrogenase in yeast can be used to provide cofactor balance (paragraph 317) and teaches using a transhydrogenase that catalyzes the conversion of NADPH to NADH under conditions in which the reduced cofactor NADH is limiting (paragraph 282). Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top). As noted above, Verwaal discloses nucleic acid constructs may be integrated into the cell's genome (p. 7, lines 13-15).
In view of the teachings of Burgaard, Molina, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art to modify the recombinant yeast cell of the claims of the patent to overexpress an NAD(P)+ transhydrogenase enzyme of Buelter or Anderlund. One would have been motivated to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Molina teaches succinate production by reductive TCA cycle can be increased by an NADH generating pathway and Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production. One would have had a reasonable expectation of success to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production and Buelter, Anderlund, and Molina teach recombinant methods for overexpressing enzymes in a yeast. 
Regarding claims 2 and 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claims 15 and 16 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 20 of this application, Anderlund teaches that formation of NADPH occurs primarily in the pentose phosphate pathway (p. 2333, column 2), while expression of transhydrogenase genes in S. cerevisiae increased NADPH consumption at a high rate (p. 2333, abstract) and that increased transhydrogenase activity might result in a decrease in carbon flux through the pentose phosphate pathway (p. 2334, column 1, top). Devroe teaches overexpression of 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase to increase the flux through the pentose phosphate pathway and increase NADPH levels (paragraphs 273-274 and 276). Devroe teaches 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase reduce NADP+ to produce NADPH (paragraphs 274 and 275). As noted above, Verwaal teaches each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15).   
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Molina, Burgaard, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to exhibit the features recited in claims 15, 16, 20, 62, and 63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 of this application are unpatentable over claims 1, 2, 8, 11, 12, 18, and 22 of the patent in view of Verwaal, Molina, Burgaard, Buelter, and Anderlund. 

Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,066,246 B2 (cited on Form PTO-892) in view of Verwaal (supra), Molina (supra), Burgaard (supra), Buelter (supra), and Anderlund (supra).
The claims of the patent recite a recombinant I. orientalis cell having an active reductive TCA pathway from pyruvate to succinate and which further metabolizes succinate to one or more succinate metabolization products, which reductive TCA pathway includes a reaction that oxidizes NADPH to NADP+ comprising a conversion of fumarate to succinate catalyzed by an NADPH-dependent fumarate reductase enzyme and the recombinant cell has integrated into its genome an heterologous fumarate reductase gene that encodes for the NADPH-dependent fumarate reductase enzyme.
The differences between the claims of the patent and the claims of this application are:
1) the claims of the patent do not recite overexpressing a NAD(P)+ transhydrogenase enzyme as recited in claims 2, 5, 60, and 64; and 
2) the claims of the patent do not recite all limitations of claims 16, 20, 39, 61-63 of this application.
Regarding difference 1), at the time of the invention, it was well-known in the prior art that maximum product yield in an engineered metabolic pathway, including a reductive TCA pathway, can limited by insufficient reducing co-factor NADH. For example, Burgaard teaches that in numerous engineered pathways, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient or loss of reducing equivalents (paragraph 38). With regard to reductive TCA cycle, Molina teaches that a major obstacle to high succinate yield through the reductive TCA cycle is due to NADH limitation (p. 114, bottom). According to Molina, the succinate yield can be improved by increasing NADH availability, which can be accomplished by supplying NADH by, e.g., NADH generating pathways (p. 115, middle). The reference of Buelter teaches yeasts do not have transhydrogenases and the heterologous expression of a bacterial transhydrogenase in yeast can be used to provide cofactor balance (paragraph 317) and teaches using a transhydrogenase that catalyzes the conversion of NADPH to NADH under conditions in which the reduced cofactor NADH is limiting (paragraph 282). Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top). As noted above, Verwaal discloses nucleic acid constructs may be integrated into the cell's genome (p. 7, lines 13-15).
In view of the teachings of Burgaard, Molina, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art to modify the recombinant yeast cell of the claims of the patent to overexpress an NAD(P)+ transhydrogenase enzyme of Buelter or Anderlund. One would have been motivated to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Molina teaches succinate production by reductive TCA cycle can be increased by an NADH generating pathway and Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production. One would have had a reasonable expectation of success to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production and Buelter, Anderlund, and Molina teach recombinant methods for overexpressing enzymes in a yeast. 
Regarding claims 2 and 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claim 16 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claim 20 of this application, Anderlund teaches that formation of NADPH occurs primarily in the pentose phosphate pathway (p. 2333, column 2), while expression of transhydrogenase genes in S. cerevisiae increased NADPH consumption at a high rate (p. 2333, abstract) and that increased transhydrogenase activity might result in a decrease in carbon flux through the pentose phosphate pathway (p. 2334, column 1, top). Devroe teaches overexpression of 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase to increase the flux through the pentose phosphate pathway and increase NADPH levels (paragraphs 273-274 and 276). Devroe teaches 6-phosphogluconate dehydrogenase and glucose 6-phosphate dehydrogenase reduce NADP+ to produce NADPH (paragraphs 274 and 275). As noted above, Verwaal teaches each nucleic acid construct may be integrated into the cell's genome (p. 7, lines 13-15).   
Regarding claim 39 of this application, Verwaal teaches a pyruvate decarboxylase negative yeast for production of succinic acid (p. 1, lines 22-25).
Regarding claim 61 of this application, Verwaal teaches recovering the succinate from a fermentation broth (p. 14, lines 26-27). As such, one would have recognized that the succinate is transported out of the cell. 
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Molina, Burgaard, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to exhibit the features recited in claims 2, 5, 16, 20, 39, 61-63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 of this application are unpatentable over claims 1-5, 8, 9, and 12 of the patent in view of Verwaal, Molina, Burgaard, Buelter, and Anderlund. 

Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, and 15-18 of U.S. Patent No. 11,390,873 B2 (cited on Form PTO-892) in view of Verwaal (supra), Molina (supra), Burgaard (supra), Buelter (supra), and Anderlund (supra).
The claims of the patent recite a method of producing succinate comprising culturing genetically modified yeast cells in the presence of at least one carbon source and isolating succinate from the culture, wherein the genetically modified yeast cells are from the Pichia fermentans/Issatchenkia orientalis clade and have an active succinate fermentation pathway from phosphoenolpyruvate or pyruvate to succinate, wherein the active succinate fermentation pathway comprises the reactions:
(a) pyruvate to oxaloacetate;
(b) oxaloacetate to malate;
(c) malate to fumarate; and
(d) fumarate to succinate, 
wherein the cells comprise an exogenous succinate exporter gene that catalyzes export of succinate from inside the cell to the extracellular environment.
The differences between the claims of the patent and the claims of this application are:
1) the claims of the patent do not recite overexpressing a NAD(P)+ transhydrogenase enzyme as recited in claims 2, 5, 60, and 64; and 
2) the claims of the patent do not recite all limitations of claims 15, 16, 62, and 63 of this application.
Regarding difference 1), at the time of the invention, it was well-known in the prior art that maximum product yield in an engineered metabolic pathway, including a reductive TCA pathway, can limited by insufficient reducing co-factor NADH. For example, Burgaard teaches that in numerous engineered pathways, realization of maximum product yields based on carbohydrate feedstock is hampered by insufficient or loss of reducing equivalents (paragraph 38). With regard to reductive TCA cycle, Molina teaches that a major obstacle to high succinate yield through the reductive TCA cycle is due to NADH limitation (p. 114, bottom). According to Molina, the succinate yield can be improved by increasing NADH availability, which can be accomplished by supplying NADH by, e.g., NADH generating pathways (p. 115, middle). The reference of Buelter teaches yeasts do not have transhydrogenases and the heterologous expression of a bacterial transhydrogenase in yeast can be used to provide cofactor balance (paragraph 317) and teaches using a transhydrogenase that catalyzes the conversion of NADPH to NADH under conditions in which the reduced cofactor NADH is limiting (paragraph 282). Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top). As noted above, Verwaal discloses nucleic acid constructs may be integrated into the cell's genome (p. 7, lines 13-15).
In view of the teachings of Burgaard, Molina, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art to modify the recombinant yeast cell of the claims of the patent to overexpress an NAD(P)+ transhydrogenase enzyme of Buelter or Anderlund. One would have been motivated to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Molina teaches succinate production by reductive TCA cycle can be increased by an NADH generating pathway and Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production. One would have had a reasonable expectation of success to modify the recombinant yeast cell of the claims of the patent to overexpress a NADP+ transhydrogenase enzyme because Buelter and Anderlund teach expressing a NAD(P)+ transhydrogenase in yeast as an NADH generating pathway to thereby increase NADH production and Buelter, Anderlund, and Molina teach recombinant methods for overexpressing enzymes in a yeast. 
Regarding claims 2 and 5 of this application, Buelter teaches the E. coli sthA gene encodes a soluble transhydrogenase and has been shown to convert NADPH to NADH (paragraph 288). SEQ ID NO: 117 of this application is the amino acid sequence encoded by the E. coli sthA gene. Also, the reference of Anderlund teaches a transhydrogenase from Azotobacter vinelandii that produces NADH from NADPH and is soluble and localized to the cytoplasm when expressed in yeast (p. 2334, column 1, top).
Regarding claims 15 and 16 of this application, Verwaal teaches a yeast cell for producing succinate (p. 1, lines 29-34), comprising a polynucleotide encoding an NAD(H)-dependent fumarate reductase, which catalyzes the conversion of fumaric acid to succinate (p. 1, lines 31-34). Verwaal teaches the fumarate reductase is from Trypanosoma brucei (p. 15, lines 2-3), including SEQ ID NO: 6 of Verwaal (p. 8, lines 11-13). SEQ ID NO: 6 of Verwaal is the same as SEQ ID NO: 112 of this application. In the interest of clarity, it is noted that the non-elected species of SEQ ID NO: 112 has yet to be searched and examined on the merits because the prior art directed to SEQ ID NO: 112 was identified during a search for the elected species of SEQ ID NO: 114.  
Regarding claims 62 and 63 of this application, Burgaard teaches microbial production of 1,4-butanediol using succinate as a metabolic intermediate in a reductive TCA cycle (Figures 7A and 7B; paragraph 12) using a yeast as a production host (paragraph 58). Burgaard teaches 1,4-butanediol is a valuable chemical and is the basis for producing other high value chemicals (paragraph 5). Burgaard teaches extracting 1,4-butanediol from a culture (paragraph [0333]). As such, one would have recognized that the 1,4-butanediol is transported out of the cell. 
In view of the teachings of Verwaal, Molina, Burgaard, Buelter, and Anderlund, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recombinant yeast cell of the claims of the patent to exhibit the features recited in claims 15, 16, 62, and 63 of this application. One would have been motivated to and would have had a reasonable expectation of success to do this because the prior art acknowledges these features for a genetically engineered yeast used to produce a desired product including succinate. 
Therefore, claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 of this application are unpatentable over claims 1-3, 8-11, and 15-18 of the patent in view of Verwaal, Molina, Burgaard, Buelter, and Anderlund. 

The examiner has made an earnest attempt to identify those co-pending applications for purposes of provisionally rejecting the claims under the judicially created doctrine of obviousness-type double patenting. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any other patent(s) and/or other co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, and 4) in the interest of compact prosecution, take the appropriate action, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Conclusion
	Status of the claims:
Claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are pending in the application.
Claims 8-10 are withdrawn from consideration.
Claims 2, 5, 7, 14-16, 20, 39, 41, 42, 54, and 60-64 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656